                   Case 1:19-cv-00653-EPG Document 11 Filed 04/21/20 Page 1 of 6



 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     ALLEN HAMMLER,                                       Case No. 1:19-cv-00653-EPG (PC)
10
                      Plaintiff,                          ORDER FOR PLAINTIFF TO SHOW
11                                                        CAUSE WHY SANCTIONS UP TO AND
              v.                                          INCLUDING DISMISSAL OF THIS
12                                                        LAWSUIT SHOULD NOT ISSUE FOR
     GOOCH, et al.,                                       FALSE STATEMENTS IN COMPLAINT
13
                     Defendants.                          THIRTY-DAY DEADLINE
14

15             Allen Hammler (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
16   in this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint
17   commencing this action on May 14, 2019. (ECF No. 1). On October 17, 2019, the Court issued
18   a Screening Order and granted Plaintiff leave to amend. (ECF No. 9). On November 7, 2019,
19   Plaintiff filed a First Amended Complaint (“FAC”). (ECF No. 10).
20             In Plaintiff’s original and First Amended Complaint, Plaintiff made representations
21   under penalty of perjury about the number of previous or pending lawsuits he has brought
22   while a prisoner. It appears from publicly available information that these representations were
23   false.
24             Accordingly, the Court orders Plaintiff to submit a statement within 30 days why
25   Plaintiff should not be sanctioned. In the alternative, Plaintiff may voluntarily withdraw this
26   lawsuit, without prejudice.
27   \\\
28   \\\

                                                      1
                 Case 1:19-cv-00653-EPG Document 11 Filed 04/21/20 Page 2 of 6



 1          I.       REPRESENTATIONS IN PLAINTIFF’S VERIFIED COMPLAINTS
 2          Plaintiff’s complaints use the form Civil Rights Complaint for this district. That form
 3   complaint asks information about Plaintiff’s previous or pending lawsuits. It specifically asks
 4   whether Plaintiff has “brought any other lawsuits while a prisoner” and “how many.” It also
 5   asks Plaintiff to list all other previous or pending lawsuits on an additional page.
 6          In Plaintiff’s original complaint, filed on May 14, 2019, Plaintiff has inserted “13” to
 7   the question of how many other lawsuits he has brought while a prisoner. (ECF No. 1). In
 8   Plaintiff’s first amended complaint, filed on November 7, 2019, Plaintiff similarly indicates
 9   that he has brought 13 other lawsuits while a prisoner. (ECF No. 10). Plaintiff fails to list any
10   other lawsuits, instead writing “no party herein has been party to any res judicada [sic] is no
11   issue.” (ECF No. 1, at p. 1).
12          Plaintiff’s complaints were filed under penalty of perjury. The form complaint requires
13   a declaration at the end of the form stating “I declare under penalty of perjury that the
14   foregoing is true and correct.” (ECF No. 1, at p. 16; ECF No. 10, at p. 17). Plaintiff signed and
15   dated the form following this declaration. Additionally, in both complaints, Plaintiff included
16   his own verification stating: “I have read the foregoing complaint and hereby verify that the
17   matters alleged therein are true, except for those alleged on information and belief, and as to
18   those I believe them to be true. I certify swear under penalty of perjury that the foregoing is
19   true and correct.” (ECF No. 1, at p. 16; ECF No. 10, at p. 17).
20          II.      INFORMATION REGARDING PAST AND PENDING LAWSUITS
21                   FROM PUBLIC RECORD
22          Based on publicly available records, it appears that Plaintiff’s representations regarding
23   his past and pending lawsuits are false.
24          The Court located and takes judicial notice of the following 34 federal cases Plaintiff
25   brought before commencing this action:
        1. Hammler v. Montanez, Case No. 1:14-cv-00383 (E.D. Cal.), filed March 17, 2014
26
        2. Hammler v. Davis, Case No. 2:14-cv-02073 (E.D. Cal.), filed September 8, 2014
27      3. Hammler v. Wright, Case No. 2:15-cv-01645 (E.D. Cal.), filed August 3, 2015
        4. Hammler v. Macomber, Case No. 2:15-cv-01913 (E.D. Cal.), filed September 10, 2015
28      5. Hammler v. Haas, Case No. 2:15-cv-02266 (E.D. Cal.), filed November 2, 2015

                                                      2
              Case 1:19-cv-00653-EPG Document 11 Filed 04/21/20 Page 3 of 6


        6. Hammler v. Pita, Case No. 2:16-cv-01684 (C.D. Cal.), filed March 11, 2016
 1
        7. Hammler v. Hudson, Case No. 2:16-cv-01153 (E.D. Cal.), filed May 27, 2016
 2      8. Hammler v. Pita, Case No. 2:16-cv-05754 (C.D. Cal.), filed August 2, 2016
        9. Hammler v. Kirkland, Case No. 2:16-cv-01944 (E.D. Cal.), filed August 17, 2016
 3      10. Hammler v. Director of CDCR, Case No. 1:17-cv-00097 (N.D. Cal.), filed January 9,
            2017
 4
        11. Hammler v. Aviles, Case No. 3:17-cv-01185 (S.D. Cal.), filed June 12, 2017
 5      12. Hammler v. Alvarez, Case No. 3:17-cv-01533 (S.D. Cal.), filed July 27, 2017
        13. Hammler v. Director of CDCR, Case No. 2:17-cv-01949 (E.D. Cal.), filed September
 6          20, 2017
 7
        14. Hammler v. Hernandez, Case No. 3:18-cv-00259 (S.D. Cal.), filed February 02, 2018
        15. Hammler v. Alvarez, Case No. 3:18-cv-00326 (S.D. Cal.), filed February 09, 2018
 8      16. Hammler v. Melendez, Case No. 2:18-cv-00588 (E.D. Cal.), filed March 19, 2018
        17. Hammler v. Kernan, Case No. 3:18-cv-01170 (S.D. Cal.), filed June 04, 2018
 9      18. Hammler v. Hough, Case No. 3:18-cv-01319 (S.D. Cal.), filed June 18, 2018
10      19. Hammler v. L. Franklin, Case No. 2:18-cv-05525 (C.D. Cal.), filed June 21, 2018
        20. Hammler v. Andrea Grey, Case No. 2:18-cv-09760 (C.D. Cal.), filed November 20,
11          2018
        21. Hammler v. Lyons, Case No. 1:19-cv-01650 (E.D. Cal.), filed December 21, 2018
12      22. Hammler v. Clark, Case No. 1:19-cv-00373 (E.D. Cal.), filed January 3, 2019
13      23. Hammler v. Baugham, Case No. 2:19-cv-00245 (E.D. Cal.), filed February 6, 2019
        24. Hammler v. M. Biallas, Case No. 2:19-cv-01824 (C.D. Cal.), filed March 13, 2019
14      25. Hammler v. Kernan, Case No. 1:19-cv-00497 (E.D. Cal.), filed March 14, 2019
        26. Hammler v. Katz, Case No. 2:19-cv-00467 (E.D. Cal.), filed March 14, 2019
15
        27. In Re: Hammler, Case No. 1:19-mc-00019 (E.D. Cal.), filed March 22, 2019
16      28. Hammler v. Peterson, Case No. 2:19-cv-00524 (E.D. Cal.), filed March 25, 2019
        29. Hammler v. Oliveira, Case No. 1:19-cv-00417 (E.D. Cal.), filed April 2, 2019
17      30. Hammler v. Dejiney Jones, Case No. 2:19-cv-02831 (C.D. Cal.), filed April 12, 2019
        31. Hammler v. Gooch, Case No. 1:19-mc-00026 (E.D. Cal.), filed April 15, 2019
18
        32. Hammler v. State of California, Case No. 1:19-mc-00028 (E.D. Cal.), filed April 22,
19          2019
        33. In Re: Hammler, Case No. 1:19-mc-00029 (E.D. Cal.), filed April 29, 2019
20      34. Hammler v. Hernandez, Case No. 1:19-cv-00616 (E.D. Cal.), filed May 8, 2019
21          The Court located and takes judicial notice of the following three state cases brought
22   before commencing this action:
23
        1. Hammler v. Kirkland, Case No. 34-2016-00197599-CL-PO-GDS (Cal. Super. Ct.
24         Sacramento County), filed July 19, 2016
        2. Hammler v. Paramo, Case No. 37-2016-00044051-CU-PO-CTL (Cal. Super. Ct. San
25         Diego County), filed December 14, 2016
        3. Hammler v. Alternate Public Defenders, Case No. BS129159 (Cal. Super. Ct. Los
26
           Angeles County), filed June 15, 2017
27          Based on the decisions of other cases regarding Plaintiff’s litigation history, it is likely
28   that this number does not include all previous and pending lawsuits. In at least one of these

                                                      3
               Case 1:19-cv-00653-EPG Document 11 Filed 04/21/20 Page 4 of 6



 1   cases, Plaintiff had been declared a vexatious litigant under California law. Hammler v.
 2   Kirkland, No. 34-2016-00197599-CV (Cal. Super. Ct. Sacramento County), filed July 19,
 3   2016. On February 21, 2017, the court declared Plaintiff a vexatious litigant. Id. No. 38. That
 4   court noted at least eight of his cases had been decided adversely to him and that he had another
 5   nine pending for a total of 17. Id. at 2.
 6           Additionally, in at least one of these federal cases, the defendants had moved to declare
 7   him a vexatious litigant before Plaintiff filed this lawsuit, and the Court granted that motion
 8   before Plaintiff filed his first amended complaint. Hammler v. Alvarez, No. 3:18-cv-00326-
 9   AJB-WVG (S.D. Cal. Sept. 10, 2018), filed February 9, 2018. On September 10, 2018—over
10   eight months before Plaintiff began this action—Defendants moved to declare him vexatious.
11   Id. ECF No. 20. The defendants there attached an exhibit showing Plaintiff had filed 41 cases
12   in California state and federal courts. Id. ECF No. 20-2. On August 13, 2019, the court declared
13   him vexatious. Id., ECF No. 63. The court noted that “Plaintiff has filed 50 separate cases
14   against various prison officials and in various California courts since 2007. Just in the past five
15   years, Plaintiff has filed 36 cases.” Id. at 4 (citations omitted).
16           The Court also located and takes judicial notice of the following eight federal lawsuits
17   filed between Plaintiff’s original complaint and the FAC:
         1. Hammler v. Gooch, Case No. 1:19-cv-00653 (E.D. Cal.), filed May 14, 2019
18
         2. Hammler v. Cota, Case No. 2:19-cv-01423 (E.D. Cal.), filed June 4, 2019
19       3. Hammler v. State of California, Case No. 1:19-cv-00784 (E.D. Cal.), filed June 4, 2019
         4. Hammler v. State of California, Case No. 1:19-cv-00785 (E.D. Cal.), filed June 4, 2019
20       5. Hammler v. State of California, Case No. 1:19-cv-01057 (E.D. Cal.), filed August 1,
             2019
21
         6. Hammler v. Diaz, Case No. 1:19-cv-01141 (E.D. Cal.), filed August 20, 2019
22       7. Hammler v. Compose, Case No. 1:19-cv-01149 (E.D. Cal.), filed August 23, 2019
         8. Hammler v. State of California, Case No. 1:19-cv-01212 (E.D. Cal.), filed August 30,
23           2019
24           III.    LEGAL STANDARDS
25           “Rule 11 provides for the imposition of sanctions when a filing is frivolous, legally
26   unreasonable, or without factual foundation, or is brought for an improper purpose.” Simpson v.
27   Lear Astronics Corp., 77 F.3d 1170, 1177 (9th Cir. 1996) (footnote omitted). “Although Rule
28   11 applies to pro se plaintiffs, the court must take into account a plaintiff’s pro se status when it

                                                        4
              Case 1:19-cv-00653-EPG Document 11 Filed 04/21/20 Page 5 of 6



 1   determines whether the filing was reasonable.” Warren v. Guelker, 29 F.3d 1386, 1390 (9th
 2   Cir. 1994). (quoting Harris v. Heinrich, 919 F.2d 1515, 1516 (11th Cir.1990). However, a
 3   district court “cannot decline to impose any sanction where a violation has arguably occurred
 4   simply because the plaintiff is proceeding pro se.” Simpson, 77 F.3d at 1177 (citing Warren, 29
 5   F.3d at 1390).
 6          In relevant part, Rule 11 reads:
 7          (b) Representations to the Court. By presenting to the court a pleading, written
 8          motion, or other paper--whether by signing, filing, submitting, or later advocating
            it--an attorney or unrepresented party certifies that to the best of the person’s
 9          knowledge, information, and belief, formed after an inquiry reasonable under the
            circumstances:
10
                (1) it is not being presented for any improper purpose, such as to harass, cause
11              unnecessary delay, or needlessly increase the cost of litigation;
                (2) the claims, defenses, and other legal contentions are warranted by existing
12              law or by a nonfrivolous argument for extending, modifying, or reversing
                existing law or for establishing new law;
13
                (3) the factual contentions have evidentiary support or, if specifically so
14              identified, will likely have evidentiary support after a reasonable opportunity
                for further investigation or discovery;
15              ...
            (c) Sanctions.
16
                (1) In General. If, after notice and a reasonable opportunity to respond, the
17              court determines that Rule 11(b) has been violated, the court may impose an
                appropriate sanction on any attorney, law firm, or party that violated the rule or
18              is responsible for the violation. Absent exceptional circumstances, a law firm
19
                must be held jointly responsible for a violation committed by its partner,
                associate, or employee.
20              ...
                (3) On the Court’s Initiative. On its own, the court may order an attorney, law
21              firm, or party to show cause why conduct specifically described in the order
22
                has not violated Rule 11(b).
                (4) Nature of a Sanction. A sanction imposed under this rule must be limited to
23              what suffices to deter repetition of the conduct or comparable conduct by
                others similarly situated. The sanction may include nonmonetary directives; an
24              order to pay a penalty into court; or, if imposed on motion and warranted for
25              effective deterrence, an order directing payment to the movant of part or all of
                the reasonable attorney’s fees and other expenses directly resulting from the
26              violation.
                (5) Limitations on Monetary Sanctions. The court must not impose a monetary
27
                sanction:
28                  (A) against a represented party for violating Rule 11(b)(2); or

                                                     5
                 Case 1:19-cv-00653-EPG Document 11 Filed 04/21/20 Page 6 of 6


                    (B) on its own, unless it issued the show-cause order under Rule 11(c)(3)
 1
                    before voluntary dismissal or settlement of the claims made by or against
 2                  the party that is, or whose attorneys are, to be sanctioned.
                 (6) Requirements for an Order. An order imposing a sanction must describe the
 3               sanctioned conduct and explain the basis for the sanction.
 4   Fed. R. Civ. P. 11.
 5          Courts can also dismiss actions under their inherent authority as sanctions for falsified
 6   complaints. Anheuser-Busch, Inc v. Natural Beverage Distributors, 69 F.3d 337, 348 (9th Cir.
 7   1995) (holding dismissal under inherent authority proper when “a party has engaged
 8   deliberately in deceptive practices that undermine the integrity of judicial proceedings” or
 9   “willfully deceived the court and engaged in conduct utterly inconsistent with the orderly
10   administration of justice”).
11          IV.      CONCLUSION AND ORDER TO SHOW CAUSE
12          Plaintiff is thus ordered to show cause why, under Federal Rule of Civil Procedure 11 as
13   well as the Court’s inherent authority, the Court should not sanction Plaintiff for providing
14   inaccurate statements under penalty of perjury, with sanctions up to and including dismissal of
15   the case.
16          In the alternative, Plaintiff may file a notice with the Court that he voluntarily dismisses
17   this lawsuit. Fed. R. Civ. P. 41(a)(1)(A)(i).
18          Accordingly, it is HEREBY ORDERED that, within thirty (30) days from the date of
19   service of this order, Plaintiff shall show cause why he should not be sanctioned, with sanctions
20   up to and including dismissal of this case, for failing to comply with Federal Rule of Civil
21   Procedure 11, or file a notice that he voluntarily dismisses this lawsuit.
22          If Plaintiff fails to file a response, the Court will recommend to a district judge that this
23   action be dismissed.
24
     IT IS SO ORDERED.
25

26
        Dated:      April 21, 2020                              /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28


                                                      6
